UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/21/2020
                                                                       :
CARMEN SANTIAGO,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     18-cv-12012 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
AXIS SPECIALTY US SERVICES, INC., ET AL.,                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        As discussed at the post-discovery conference held today, the following briefing schedule
is hereby ORDERED:

      Defendants shall file their Motion for Summary Judgment, which is not to exceed 25 pages,
by March 31, 2020.

       Plaintiff shall file her response to the Motion for Summary Judgment, which is not to
exceed 25 pages, by May 1, 2020. The response may be mailed to the Pro Se Intake Unit at the
following mailing address:

                                         Pro Se Intake Unit
                      Daniel Patrick Moynihan United States District Courthouse
                                          500 Pearl Street
                                       New York, NY 10007

       Or Plaintiff may deliver the response in person to the Pro Se Intake unit at the following
physical address:
                                       Pro Se Intake Unit
                Thurgood Marshall United States District Courthouse, Room 105
                                        40 Foley Square
                                     New York, NY 10007

        Defendants’ reply is due May 15, 2020. It shall not exceed 10 pages.

        The Clerk of Court shall mail a copy of this order to Plaintiff.

        SO ORDERED.

Dated: February 21, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
